Citation Nr: 0900523	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-03 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to post-traumatic stress disorder (PTSD).

2.  Entitlement to hearing loss of the right ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss of the left ear, and if so, entitlement to 
service connection for same.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1972, and has additional unverified reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and right ear hearing loss, and 
declined to reopen the veteran's previously denied claim of 
entitlement to service connection for left ear hearing loss.  
The veteran's claim of entitlement to service connection for 
hearing loss of the left ear was previously denied by the RO 
in New York, New York in a February 1976 rating decision.  

Subsequent to the veteran's claim of entitlement to service 
connection for the disabilities currently on appeal, sent 
from his home address in Florida, jurisdiction of the 
veteran's claims file was transferred from the New York, New 
York RO to the St. Petersburg, Florida RO in August 2004.

In a statement received by the RO in February 2006, in 
conjunction with the veteran's Substantive Appeal, the 
veteran reported that he experienced "the" ringing in his 
ears while stationed at firebases in the Republic of Vietnam.  
It is unclear to the Board if the veteran intended to convey 
a current condition of tinnitus, and file an informal claim 
of entitlement to service connection for same, or if the 
veteran was describing an in-service condition no longer 
present.  It appears that no action has been taken with 
respect to this potential informal claim of entitlement to 
service connection for tinnitus, and it is referred to the RO 
for clarification and appropriate action. 

The issue of entitlement to service connection for PTSD, 
addressed in the REMAND portion of the decision below, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not shown a current diagnosis of hearing 
loss of the right ear.

2.  The veteran's claim of entitlement to service connection 
for hearing loss of the left ear was previously denied in a 
February 1976 rating decision.  The veteran was notified of 
that decision but failed to perfect a timely appeal.  The 
decision became final.

3.  The evidence as to the veteran's claim of entitlement to 
service connection for hearing loss of the left ear received 
since the last final denial in February 1976 is new, in that 
it is not cumulative and was not previously considered by 
decision makers, however, it is not material because it does 
not relate to a previously unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss of the right ear is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The February 1976 rating decision that denied the 
veteran's claim of entitlement to service connection for 
hearing loss of the left ear is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

3.  New and material evidence has not been received to reopen 
the veteran's previously denied claim of entitlement to 
service connection for hearing loss of the left ear.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:        (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claims, a 
VCAA letter dated in September 2004 was sent to the claimant.  
The VCAA letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  In particular, the VCAA notification:  (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) informed 
the claimant about the information and evidence that VA will 
seek to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA letter to the claimant dated in 
September 2004 satisfied the directives of Kent v. Nicholson, 
20 Vet. App. 1 (2006).

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims of entitlement to service 
connection for hearing loss of the right ear and hearing loss 
of the left ear.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as there is no evidence of a current disability 
as to hearing loss of the right ear, and there is no evidence 
sufficient to reopen the previously denied claim of 
entitlement to service connection for hearing loss of the 
left ear, a VA examination as to either claimed disability is 
not required.

The veteran has not indicated that he was seen regarding his 
disabilities on appeal by any other provider or at any other 
time than the treatment reflected in the current medical 
records on file.  Therefore, the veteran's service treatment 
records and all identified and authorized post-service 
treatment records available and relevant to the issues on 
appeal, have been requested or obtained.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, and no further 
action is necessary under the mandate of the VCAA.

Hearing Loss of the Right Ear

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002). 

The United States Court of Veterans Appeals has interpreted 
the requirement of current disability thus:

Congress specifically limits 
entitlement for service-connected 
disease or injury to cases where such 
incidents have resulted in a 
disability.  See 38 U.S.C.  § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran's post-service VA treatment records are silent 
for any complaint, treatment, or diagnosis of a current 
hearing loss of the right ear.

In this case, there is no current medical evidence showing a 
diagnosis of hearing loss of the right ear.  Additionally, 
there is no clinical evidence of an in-service event, injury, 
or disease related to the ears, or diagnosis or treatment of 
hearing loss of the right ear during the veteran's period of 
active service.  As there is no evidence establishing a 
current diagnosis of hearing loss of the right ear, there 
cannot be a discussion as to whether there exists a medical 
nexus between military service and claimed hearing loss of 
the right ear.  Thus, service connection for hearing loss of 
the right ear is not warranted.

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim of entitlement to 
service connection.  The preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hearing loss of the right ear, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Service connection for hearing loss of the left ear was 
previously denied in a February 1976 rating decision.  
Although the RO declined to reopen the veteran's August 2004 
claim of entitlement to service connection for hearing loss 
of the left ear, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The claim of entitlement to service connection for hearing 
loss of the left ear may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in August 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's claim of entitlement to 
service connection for hearing loss of the left ear, his 
service treatment records, and his post-service VA treatment 
records dated from November 1975 to January 1976.  The RO 
found that there was no current evidence that indicated 
hearing loss of the left ear.   The veteran's claim of 
entitlement to service connection for hearing loss of the 
left ear was denied.  
The veteran applied to reopen his claim of entitlement to 
service connection for hearing loss of the left ear in August 
2004.  Newly received evidence since February 1976 includes 
post-service VA treatment records dated in June 1986, May 
1996 to September 1999, January 2004 to November 2004, 
January 2005 to February 2005, and December 2005, and the 
veteran's own statements, to include his February 2005 Notice 
of Disagreement, and his February 2006 Substantive Appeal.

The newly received evidence is silent as to any complaint, 
treatment, or diagnosis of hearing loss of the left ear. 

The Board finds that the evidence as to the veteran's claim 
of entitlement to service connection for hearing loss of the 
left ear received since the last final decision in February 
1976 is new in that it was not previously considered by 
agency decision makers, or cumulative or redundant of other 
evidence of record.  

However, the Board finds that the evidence as to the 
veteran's claim of entitlement to service connection for 
hearing loss of the left ear received since the last final 
decision in February 1976 is not material.  Such evidence 
does not relate to an unestablished fact, specifically the 
diagnosis and treatment of hearing loss of the left ear, and 
thus does not raise a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.303 
(2008).  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In this case, the 
veteran has not submitted any medical evidence as to a 
hearing loss of the left ear.  Accordingly, new and material 
evidence as to the veteran's claim of entitlement to service 
connection for hearing loss of the left ear has not been 
received, and such claim is not reopened. 


ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for hearing loss of the left ear remains 
denied because new and material evidence has not been 
received to reopen the claim.




REMAND

Additional development is needed prior to further disposition 
of the claim.

As discussed above, VA is required to notify claimants of 
what they must do to substantiate their claims.  Here, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  On remand, the veteran should be so 
notified.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
The veteran contends that he has PTSD related to alleged 
service stressors in Iraq, warranting service connection 
PTSD.  See 38 C.F.R. § 3.304(f).  The veteran's service 
personnel records indicate that he was stationed in the 
Republic of Vietnam from May 7, 1971 to May 6, 1972.  His 
military occupational specialty is listed as radio operator.  
The veteran's service personnel records, including his 
service separation form, show no awards or decorations for 
combat service.  
Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD in as early as April 2004.  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  The veteran, in a 
statement submitted to the RO in conjunction with his 
February 2006 Substantive Appeal, reported that while he was 
in the Republic of Vietnam, he was stationed at Firebase 
Warrior and Firebase Andrews, both commanded by Lt. Col. 
Stokes.  The veteran reported that the firebases would become 
too "hot" and his unit would have to move.  VA treatment 
records dated in August 1999 indicate that the veteran 
described surviving an explosion to the tank in which he was 
riding.  

These are stressors that may be capable of verification, and 
an attempt at verification may be made on this basis.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (mortar/rocket 
attack may in some cases be a satisfactory stressor for 
PTSD).  

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because no attempt 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the listed stressors through 
JSRRC.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective 
notice that satisfies the requirements 
of Dingess to notify the veteran of the 
type of evidence necessary to establish 
a disability rating or effective date 
for the disability on appeal.

2.  Provide the veteran another 
opportunity to supplement the record 
with any additional details concerning 
stressors, particularly the time 
periods reflecting the occurrences of 
the tank explosion and any instance of 
incoming fire at the "hot" Firebase 
Warrior or Firebase Andrews (i.e. month 
and year); the location of said 
occurrences; the names of individuals 
injured or killed; "buddy statements" 
containing verifiable information, to 
include time periods, regarding the 
events claimed as "stressors" during 
his military service; and any other 
information which could be used to 
substantiate the PTSD claim.

The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted.

3.  Forward the veteran's statement of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  A specific 
request should be made for equipment 
loss and casualties to the veteran's 
unit related to a tank explosion, and 
incoming fire on Firebase Warrior and 
Firebase Andrews, both during the time 
period the veteran provides.  Request 
that JSRRC provide the unit history for 
the veteran's unit.  If more detailed 
information is needed for such 
research, specifically, the time 
periods of the above-referenced 
stressors, the veteran should be given 
the opportunity to provide it.  If a 
negative response is received from 
JSRRC, the claims file must be properly 
documented in this regard.

4.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service. 

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2008).  The file 
must be properly documented regarding 
any notifications to the veteran as to 
the scheduled examination.

5.  Then, readjudicate the claim of 
entitlement to service connection for 
PTSD.  If the action remains adverse to 
the veteran, provide the veteran and 
any representative with a Supplemental 
Statement of the Case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


